STATE OF MICHIGAN

                           COURT OF APPEALS



STEVEN ILIADES and JANE ILIADES,                                   UNPUBLISHED
                                                                   October 16, 2018
               Plaintiff-Appellants,

v                                                                  No. 324726
                                                                   Oakland Circuit Court
DIEFFENBACHER NORTH AMERICA INC,                                   LC No. 12-129407-NP

               Defendant-Appellee.


                                         ON REMAND

Before: RONAYNE KRAUSE, P.J., and JANSEN and STEPHENS, JJ.

JANSEN, J. (dissenting).

        I respectfully dissent for the same reasons expressed in my earlier dissenting opinion.
Iliades v Dieffenbacher North America, Inc, unpublished per curiam opinion of the Court of
Appeals, issued July 19, 2016 (Docket No. 324726) (JANSEN, J. dissenting).

       I would affirm the trial court’s order granting summary disposition in favor of defendant.


                                                            /s/ Kathleen Jansen




                                               -1-